DETAILED ACTION
Claims 1-2, 4-5 & 8-10 are pending as amended on 10/13/20.

Response to Amendment
This non-final action is a response to the amendment filed on October 13, 2020 & RCE filed on January 4, 2021.  Claim 1 has been amended as a result of the previous action, and claims 9-10 have been added; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 2009/0120578 in view of Shiozaki et al., US 5,980,138.
With regard to claim 1, Ogawa teaches a label dispensing apparatus capable of cradling one or more rolls of labels on a backing web, wherein a roll is cradled between a lower surface (20) and an upper surface (40), wherein the web passes over a peel shaft (60), under a “lower support shaft” (61), and back over a “carrier shaft” at opening (33), all of which are parallel and enable a label to peel from the web and pass over the support/carrier shafts as the web is pulled from the apparatus, wherein the peeled web 
Applicants assert that the parallel members of a lower cover which guide the web up & out of the apparatus as a “carrier shaft” (e.g. 21/41/etc.) are not a “shaft” per se; however, at least the rotatable cylindrical member (21) parallel to the peel/support shafts would appear to meet such a description.  Further, an entrained carrier web would be capable of contacting these members as claimed, meeting the added, intended-use-type limitations of the claimed apparatus.  In any event, these components of the device that the carrier web travels over perform the function of raising the peeled web upward as in Applicants’ invention, and while they utilize a “skidding” type arrangement for a traveling web (akin to the non-rotating “peel shaft” upstream), it is well-known that one may choose either a skidding surface or a rolling surface (akin to the rotating “support shaft” upstream) substantially interchangeably when transporting a continuous web.  Therefore, it would have been obvious for one of ordinary skill in the art to incorporate a rolling “carrier shaft” akin to the support shaft, in order to allow the web to travel more smoothly and with less friction past this opening.  One or more such friction-adjusting modifications along the web path would not have been non-obvious.
While Ogawa does not expressly disclose that the lower surface comprises a concave surface 
With regard to claims 2 & 9, again, Ogawa’s (& Shiozaki’s) surfaces are generally parallel/coplanar for smooth movement of the label web, with support/carrier shafts substantially the same distance from the lower surface.
With regard to claim 4, the carrier film extends roughly halfway around the circumference of the peel shaft in order to effect peeling [FIG. 1].
With regard to claim 5, the peel shaft is proximate the rear of the device which enables the web to travel along the vertical back surface of the apparatus [FIG. 1].
With regard to claim 8, Shiozaki teaches that its cradling, lower roll retaining member is made up of three separate inclined faces which intersect [FIGS. 1-6] and which would be considered to exhibit “tangential contact” with circular rolls of a given diameter at least at some stages of the life of the roll.  Examiner also recommends reciting the claimed apparatus in terms of its structural elements and their relationship to one another, rather than intended effects of its use.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 2009/0120578 in view of Shiozaki et al., US 5,980,138 and further in view of Roman, US 5,941,413.
The teachings of Ogawa & Shiozaki have been detailed above, and while these references do not expressly disclose label dispensers comprising a pivot shaft carrying pivoting roll-separator blades, this too was a known design in this art, as taught for example by Roman (e.g. [FIG. 3]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Roman with those of Ogawa & Shiozaki, in order 

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed October 13, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  
With regard to Applicant’s argument that Ogawa fails to teach an “unimpeded path” from support shaft to carrier shaft, this is incorrect.  The figures of the prior art show an unimpeded & straight line between the ‘support shaft’ (61) of the prior art and the ‘carrier shaft’ structure at opening (33) for receiving the peeled carrier web.  And, while Applicants note the usefulness of an R portion in Ogawa that allows for motorized label dispensing, this neither impedes the path of the peeled web (rather, it assists it), nor does it contradict that a manually pulled web would still travel in a similarly unimpeded path – in a straight line, from support-to-carrier.  This broad limitation is considered to be met by the prior art.  Examiner also notes a variety of other label dispenser covers comprising unimpeded paths around peel/support shafts and toward carrier shafts, such as US 7,284,992 [FIG. 12] and US 6,092,945 [FIGS. 2-7].
With regard to Applicant’s argument that Ogawa & Shiozaki fail to teach label dispensers, but rather, are label printers, this is not persuasive – each does not merely print, but also dispenses peeled labels.  With regard to Applicant’s argument that Ogawa & Shiozaki fail to teach defining a space capable of holding multiple label rolls, this is also not persuasive – the structures of the prior art would indeed be capable of 
Where Applicants have claimed an intended use for their apparatus that is not substantially further limiting to its structural makeup, this does not appear to help distinguish the instant claims over the prior art of record.  The device of Ogawa also allows for peeled webs to extend from the support shaft substantially in the direction of the carrier shaft whenever tension is applied to the dispensed web, as in Applicants’ invention.  Examiner recommends reciting the claimed apparatus in terms of its distinct structural elements and their relationship to one another, rather than intended effects of its use with a given type of work.  If Applicant believes a particular structural element of their apparatus to be non-obvious over those of cited art, Examiner recommends that these non-obvious distinctions be explicitly set forth in the claims in a clear & definite manner.  In the case of new claim 10 which does recite a particular type of structure for accommodating a plurality of rolls, this feature was known in the art at the time of invention, as noted for example by Roman.  Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745